Case 1:19-bk-12320-VK   Doc 25 Filed 12/30/19 Entered 12/30/19 11:59:14   Desc
                         Main Document    Page 1 of 23
Case 1:19-bk-12320-VK   Doc 25 Filed 12/30/19 Entered 12/30/19 11:59:14   Desc
                         Main Document    Page 2 of 23
Case 1:19-bk-12320-VK   Doc 25 Filed 12/30/19 Entered 12/30/19 11:59:14   Desc
                         Main Document    Page 3 of 23
Case 1:19-bk-12320-VK   Doc 25 Filed 12/30/19 Entered 12/30/19 11:59:14   Desc
                         Main Document    Page 4 of 23
Case 1:19-bk-12320-VK   Doc 25 Filed 12/30/19 Entered 12/30/19 11:59:14   Desc
                         Main Document    Page 5 of 23
Case 1:19-bk-12320-VK   Doc 25 Filed 12/30/19 Entered 12/30/19 11:59:14   Desc
                         Main Document    Page 6 of 23
Case 1:19-bk-12320-VK   Doc 25 Filed 12/30/19 Entered 12/30/19 11:59:14   Desc
                         Main Document    Page 7 of 23
Case 1:19-bk-12320-VK   Doc 25 Filed 12/30/19 Entered 12/30/19 11:59:14   Desc
                         Main Document    Page 8 of 23
Case 1:19-bk-12320-VK   Doc 25 Filed 12/30/19 Entered 12/30/19 11:59:14   Desc
                         Main Document    Page 9 of 23
Case 1:19-bk-12320-VK   Doc 25 Filed 12/30/19 Entered 12/30/19 11:59:14   Desc
                        Main Document    Page 10 of 23
Case 1:19-bk-12320-VK   Doc 25 Filed 12/30/19 Entered 12/30/19 11:59:14   Desc
                        Main Document    Page 11 of 23
Case 1:19-bk-12320-VK   Doc 25 Filed 12/30/19 Entered 12/30/19 11:59:14   Desc
                        Main Document    Page 12 of 23
Case 1:19-bk-12320-VK   Doc 25 Filed 12/30/19 Entered 12/30/19 11:59:14   Desc
                        Main Document    Page 13 of 23
Case 1:19-bk-12320-VK   Doc 25 Filed 12/30/19 Entered 12/30/19 11:59:14   Desc
                        Main Document    Page 14 of 23
Case 1:19-bk-12320-VK   Doc 25 Filed 12/30/19 Entered 12/30/19 11:59:14   Desc
                        Main Document    Page 15 of 23
Case 1:19-bk-12320-VK   Doc 25 Filed 12/30/19 Entered 12/30/19 11:59:14   Desc
                        Main Document    Page 16 of 23
Case 1:19-bk-12320-VK   Doc 25 Filed 12/30/19 Entered 12/30/19 11:59:14   Desc
                        Main Document    Page 17 of 23
Case 1:19-bk-12320-VK   Doc 25 Filed 12/30/19 Entered 12/30/19 11:59:14   Desc
                        Main Document    Page 18 of 23
Case 1:19-bk-12320-VK   Doc 25 Filed 12/30/19 Entered 12/30/19 11:59:14   Desc
                        Main Document    Page 19 of 23
Case 1:19-bk-12320-VK   Doc 25 Filed 12/30/19 Entered 12/30/19 11:59:14   Desc
                        Main Document    Page 20 of 23
Case 1:19-bk-12320-VK   Doc 25 Filed 12/30/19 Entered 12/30/19 11:59:14   Desc
                        Main Document    Page 21 of 23
Case 1:19-bk-12320-VK   Doc 25 Filed 12/30/19 Entered 12/30/19 11:59:14   Desc
                        Main Document    Page 22 of 23
Case 1:19-bk-12320-VK   Doc 25 Filed 12/30/19 Entered 12/30/19 11:59:14   Desc
                        Main Document    Page 23 of 23
